EEOC Form 161-B (11/16)    U.S. EQUALDocument
       Case 1:19-cv-05458-RPK-VMS             1-4OPPORTUNITY
                                      EMPLOYMENT   Filed 09/25/19 Page 1 of 3 PageID #: 16
                                                              COMMISSION

                                        NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:    Ms. Leticia Stidhum                                                            From:    New York District Office
       2330 125th Street                                                                       33 Whitehall Street
       College Point, NY 11356                                                                 5th Floor
                                                                                               New York, NY 10004




       D         On behalf of person(s) aggrieved whose identity is
                 CONFIDENTIAL (29 CFR §1601. 7(a))

 EEOC Charge No.                                        EEOC Representative                                            Telephone No.

                                                        D. Young,
 520-2019-04747                                         Investigator                                                   (212) 336-3758
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       D         More than 180 days have passed since the filing of this charge.

       [KJ       Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                 be able to complete its administrative processing within 180 days from the filing of this charge.
       [KJ       The EEOC is terminating its processing of this charge.

       D         The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

       D         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                 90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


       D         The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                 you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                        On behalf of the Commission




                                                     ~'l~
                                                                                                                     July 29, 2019

                                                                                       Dey
 Enclosures(s)                                                         Kevin J. Berry,                                       (Date Mailed)

                                                                       District Director

 cc:             Attn.: Owner, lshaque Thanwalla                                      Attn.: Mr. John Troy, Esq.
                 HILLSIDE AUTO MALL                                                   TROY LAW
                 150-01 Hillside Avenue                                               Attorneys & Counselors At Law
                 Jamaica, NY 11432                                                    41-25 Kissena Boulevard, Suite 119
                                                                                      Flushing, NY 11355
  Case 1:19-cv-05458-RPK-VMS Document 1-4 Filed 09/25/19 Page 2 of 3 PageID #: 17
Enclosure with EEOC
Form 161-B (11/16)
                                       INFORMATION RELATED TO FILING SUIT
                                     UNDER THE LAWS ENFORCED BY THE EEOC

                      (This iJ 1formation relates to filing suit in Federal or State court under Federal law.
             If you also plar~ to sue claiming violations of State law, please be aware that time limits and other
                    provisio1 IS of State law may be shorter or more limited than those described below.)

                                  Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RI:Gf-ITS
                                  the Genetic Information Nondiscrimination Act (GINA), or the Age
                                  Discrimination in Employment Act (ADEA):

In order to pursue this mc:tter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the elatE~ you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your ri ;:Jht to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you ~ hould do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you rEceived it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prucent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notic,~ is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attac11ed to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will rot accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the Gharge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the chargE~. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be broug~1t where relevant employment records are kept, where the employment would have
been, or where the resporident has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strBte~~y decisions for you.

PRIVATE SUIT RIGHTS               Equal Pay Act (EPA):

EPA suits must bn filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10- not 12/1/1 U -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 9:J-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you c:dso plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must bB filled wi::hin 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION             --   Title VII, the ADA or GINA:

If you cannot afford or havE been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Cc,urt in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do JIOt relieve you of the requirement to bring suit within 90 days.

ATTORNEY      REFEE~RAL   AND EEOC ASSISTANCE            --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal r~ghts, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 month,, after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your reviHW request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                 IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
NOTICE CaseOF1:19-cv-05458-RPK-VMS
                RIGHTS UNDER THE ADA        Document     1-4 FiledACT
                                                AMENDMENTS            09/25/19
                                                                            OF 2008Page  3 of 3 PageID
                                                                                      (ADAAA):            #: 18 was
                                                                                                    The ADA
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,         and         other        ADA         related    publications,    available       at
hUp:Jlwww. .~..,gov#'.bwilty@!:!fdii~abilitw rq;ulatio•~~f:m

"Actual" disability or a "record or' a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either "actual" or "record or' a disability):

 >    The limitations from the impairment no longer have to be severe or significant for the impairment to
      be considered substantially limiting.
  ~   In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
      learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
      1630.2(i)), "major life activities" now include the operation of major bodily functions, such as:
      functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
      genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
      hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
      within a body system.
  ~   Only one major life activity need be substantially limited.
  ~   With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of "mitigating
      measures" (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
      considered in determining if the impairment substantially limits a major life activity.
  ~   An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
      cancer) is a disability if it would be substantially limiting when active.
  ~   An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
      months.

"Regarded as" coverage:
  ~ An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
  ~ "Regarded as" coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
  ~ The employer has a defense against a "regarded as" claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
  ~ A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    "regarded as" definition of "disability."

Note: Although the amended ADA states that the definition of disability "shall be construed broadly" and
"should not demand extensive analysis," some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://vtww .eeoc.gov/laws/types/disabilitv regulations.cfrn.
